Citation Nr: 0911300	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  02-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 
2000.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the claim at issue was previously 
remanded by the Board in December 2003, August 2005 and April 
2008, for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision with regard to a right hip disorder 
at this time.


FINDING OF FACT

The competent medical evidence of record fails to show that 
the Veteran has a right hip disorder that is related to 
active military service.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by the 
Veteran's active duty service, nor may arthritis be presumed 
to have been incurred or aggravated by her service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2005 and February 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The January 2007 letter provided this notice to the 
Veteran.  

The Board observes that VCAA notice in accordance with 
Dingess and 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2008), however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the August 2005 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and after the notice was provided the case 
was readjudicated and a February 2007 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes, however, that there was no readjudication 
following the February 2007 letter with respect to the 
Dingess, supra  notice.  However, the Board has concluded 
that the preponderance of the evidence is against the 
Veteran's claim therefore any questions as to the appropriate 
disablility rating or effective date to be assigned have been 
rendered moot.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded compensation 
and pension (C&P) examinations in conjunction with her claim 
in June 2004 and October 1999.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose her claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that her claimed 
disorder is related to service is required.

The Veteran contends that she injured her right hip while 
doing her required two mile daily PT runs and lifting 
supplies while on active duty and therefore requests service 
connection for her right hip disorder.  The Veteran's service 
treatment records show complaints of right hip pain at 
various times in July and August 1996 and again in March and 
October of 1999.  A computed tomography (CT) scan of the 
right hip in July 1996 revealed a benign cyst in the right 
femoral neck.  Upon examination in March 1999 the Veteran was 
found to have degenerative joint disease with associated hip 
and back pain.  In October 1999, an X-ray report revealed a 
normal right hip.  No diagnosis of a right hip disorder was 
provided.

The Veteran was afforded compensation and pension 
examinations (C&P) in October 1999 and June 2004 in relation 
to her claim.  At the October 1999 examination, the Veteran 
reported that she had right hip pain that was intermittent 
and of a burning nature, rated a 4/10 on the pain scale, 
occurring for about 5 minutes at a time and twice a month.  
She further reported the occasional shooting pain, but denied 
numbness or tingling.  Upon examination the Veteran was 
diagnosed with right hip pain with no acute or chronic 
disorders or residuals thereof.  X-ray reports associated 
with the examination revealed a normal right hip.  As noted 
above, the Veteran was again afforded a C&P examination in 
June 2004, at which the Veteran was again found to be 
suffering from right hip pain.  The examiner noted in the 
report that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder of the 
right hip and further associated the Veteran's right hip pain 
with the Veteran's lumbar degenerative joint disease, rather 
than joint disease of the right hip.  

The Board notes that there is evidence of in-service 
complaints of right hip pain and current complaints of right 
hip pain, however, there is no current medical diagnosis of a 
right hip disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
The Board recognizes the Veteran's assertion that she has 
experienced right hip pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a right hip 
disorder or render a competent medical opinion regarding its 
cause.  Consequently, her assertion is afforded no probative 
value regarding the question of whether her current low back 
disorder is related to service.

Where a Veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 
3.309 (2008).  This presumption is rebuttable by affirmative 
evidence to the contrary. Id.  The Board notes that a 
radiology report from October 1999 specifically ruled out 
arthritis in the right hip.  Therefore, the medical evidence 
does not show that the Veteran currently suffers arthritis 
related to service or that arthritis manifested to a 
compensable degree within one year of discharge.

Therefore, having reviewed the Veteran's service treatment 
records, VA treatment records and C&P examinations dating 
October 1999 and June 2004 and found no current diagnosis of 
a right hip disorder, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right hip disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


